Exhibit 10.1

Restricted Stock Unit Award (#) ____
DIAMONDBACK ENERGY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD CERTIFICATE
THIS IS TO CERTIFY that Diamondback Energy, Inc., a Delaware corporation (the
“Company”), has granted you (“Participant”) hypothetical units of Common Stock
(“Restricted Stock Units”) under the Company’s 2012 Equity Incentive Plan (the
“Plan”), as follows:
Name of Participant:
_____________________________________
Participant’s Address:
_____________________________________
_____________________________________
_____________________________________
Total Number of Restricted
 
Stock Units Granted:
_____________________________________
Date of Grant:
_____, 2014
Vesting Schedule and Payment/Settlement Dates:
Shares of common stock will vest on the vesting dates specified below and will
be settled on the payment dates specified below
Vesting Date
# Vested Shares
Payment Date
_________, 2014
_______ (1/3rd)
________, 2014
_________, 2015
_______ (1/3rd)
________, 2015
_________, 2016
_______ (1/3rd)
________, 2016
 
 
 
 
 
 

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Unit Award Agreement attached hereto as Annex I, and the Plan
(both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Unit rights granted pursuant to this Certificate and the
related Restricted Stock Unit Award Agreement and to receive the Restricted
Stock Units designated above subject to the terms of the Plan, this Certificate,
and the Restricted Stock Unit Award Agreement.
PARTICIPANT




   
Name:


Dated:
DIAMONDBACK ENERGY, INC.




By:
Travis D. Stice, Chief Executive Officer


Dated:




Diamondback Energy, Inc. Restricted Stock Unit Award Certificate



--------------------------------------------------------------------------------

Annex I

DIAMONDBACK ENERGY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”), is made and
entered into on the execution date of the Restricted Stock Unit Award
Certificate to which it is attached (the “Certificate”), by and between
Diamondback Energy, Inc., a Delaware corporation (the “Company”), and the
Participant named in the Certificate.
Pursuant to the Diamondback Energy, Inc. 2012 Equity Incentive Plan (the
“Plan”), the Administrator has authorized the grant to Participant of the number
of Restricted Stock Units set forth in the Certificate (the “Award”), upon the
terms and subject to the conditions set forth in this Agreement and in the Plan.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan.
NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.Basis for Award. This Award is made pursuant to Section 7.1 of the Plan for
valid consideration provided to the Company by Participant. By Participant’s
execution of the Certificate, Participant agrees to accept the Award rights
granted pursuant to the Certificate and this Agreement, and to receive the
Restricted Stock Units designated in the Certificate subject to the terms of the
Plan, the Certificate, and this Agreement.
2.    Restricted Stock Units Awarded.
2.1    The Company hereby grants to Participant the number of Restricted Stock
Units set forth in the Certificate. Each Restricted Stock Unit represents a
right to receive one share of Common Stock from the Company payable in
accordance with Section 4 below.
2.2    The Company shall, in accordance with the Plan, establish and maintain an
account (the “Restricted Stock Unit Account”) for Participant, and shall credit
such account for the number of Restricted Stock Units granted to Participant. On
any given date, the value of each Restricted Stock Unit will equal the Fair
Market Value on such date of one share of Common Stock.
3.    Vesting. The Restricted Stock Units will vest pursuant to the Vesting
Schedule set forth in the Certificate. If Participant ceases Continuous Service
for any reason, Participant will immediately forfeit the unvested Restricted
Stock Units and any securities, other property or amounts nominally credited to
the Restricted Stock Unit Account. In the event of a Change in Control (as
defined in the Plan) (an “Acceleration Event”), the Restricted Stock Units will
vest immediately upon the occurrence of an Acceleration Event and will be
settled upon the consummation of such Acceleration Event. In the event of the
Participant’s death or Disability during a period of Continuous Service, the
deceased or Disabled Participant’s Restricted Stock Units will vest immediately
and will be settled in full on the Payment Date coincident with or next
following the date of vesting.

Diamondback Energy, Inc. Restricted Stock Unit Award Agreement
Page 1

--------------------------------------------------------------------------------




4.    Payment. Subject to Participant’s satisfaction of the applicable
withholding requirements pursuant to Section 6 hereof, the Company shall settle
the Award on the Payment Date or Dates set forth in the Certificate by issuing
to Participant one share of Common Stock for each Restricted Stock Unit payable
on that Payment Date (and upon such settlement, the Restricted Stock Units will
cease to be credited to the Restricted Stock Unit Account). If the Certificate
does not specify a Payment Date, the applicable Payment Date will be each
vesting date set forth in the Vesting Schedule. If an Acceleration Event occurs,
the Payment Date will be the date the Acceleration Event occurs. The
Administrator shall cause a stock certificate to be delivered on the applicable
Payment Date to Participant with respect to the shares of Common Stock issued on
that Payment Date free of all restrictions hereunder, except for applicable
federal and state securities laws restrictions, and shall enter Participant’s
name as stockholder of record with respect to such shares of Common Stock on the
books of the Company. Any securities, other property or amounts nominally
credited to the Restricted Stock Unit Account other than Restricted Stock Units
will be paid in kind or, in the Administrator’s discretion, in cash. In the
event any Payment Date otherwise is scheduled to occur during a period that the
Participant is restricted from buying or selling Company Common Stock under
applicable federal or state securities laws or under the Company’s insider
trading policy, the Payment Date will be the second business day after the date
such restriction lapses and the applicable trading window opens, but not later
than two and one-half months after the last day of the taxable year in which the
Vesting Date occurs.
5.    Compliance with Laws and Regulations. The issuance and transfer of shares
of Common Stock on any Payment Date will be subject to the Company’s and
Participant’s full compliance, to the satisfaction of the Company and its
counsel, with all applicable requirements of federal, state, and foreign
securities laws and with all applicable requirements of any securities exchange
on which the Common Stock may be listed at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the shares of Common Stock with the U.S. Securities and
Exchange Commission (“SEC”), any state securities commission, foreign securities
regulatory authority, or any securities exchange to effect such compliance.
6.    Tax Withholding.
6.1    As a condition to payment under Section 4 hereof, Participant agrees that
on or before the date as of which any portion of the Restricted Stock Units
vest, Participant shall pay to the Company any federal, state, or local taxes
required by law to be withheld with respect to the Restricted Stock Units for
which the restrictions lapse and any related securities, other property or
amounts then nominally credited to the Restricted Stock Unit Account.
6.2    Participant shall pay the amounts due under this Section 6 to the
Company. Such amounts may be paid, at Participant’s election, in cash, or by
tendering shares of Common Stock held by Participant to a broker selected by the
Company for immediate sale and remittance of proceeds equal to the required
withholding amount to the Company, including shares that otherwise would be
issued and transferred to Participant as payment on the applicable Payment Date,
with a Fair Market Value on that Payment Date equal to the amount of
Participant’s minimum statutory tax withholding liability, or a combination of
cash and shares of Common Stock. If

Diamondback Energy, Inc. Restricted Stock Unit Award Agreement
Page 2



--------------------------------------------------------------------------------




Participant fails to make such payments, the Company or its Affiliates will, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to Participant any federal, state, or local taxes required by
law to be withheld with respect to such payment.
7.    Not Transferrable. Until the applicable Payment Date, the Restricted Stock
Units and any related securities, other property or amounts nominally credited
to the Restricted Stock Unit Account may not be sold, transferred, or otherwise
disposed of, and may not be pledged or otherwise hypothecated.
8.    No Right to Continued Service. Nothing in this Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or any Affiliate to terminate Participant’s
Continuous Service at any time.
9.    Participant’s Representations and Warranties. Participant represents and
warrants to the Company that Participant has received a copy of the Plan, has
read and understands the terms of the Plan, the Certificate, and this Agreement,
and agrees to be bound by their terms and conditions. Participant acknowledges
that there may be tax consequences upon the payment of the Restricted Stock
Units or disposition of any shares of Common Stock received on a Payment Date,
and that Participant should consult a tax advisor before such time. Participant
agrees to sign such additional documentation as the Company may reasonably
require from time to time. Participant acknowledges that he or she is aware that
copies of the Plan document and the Company’s financial statements and
information heretofore filed by the Company with the Securities and Exchange
Commission (SEC) are available upon request to the Company, at the SEC’s Public
Reference Room at 100 F Street, N.E., Room 1580, Washington, D.C. 20549, or by
visiting the SEC Internet site at http://www.sec.gov that contains reports,
proxy and information statements and other information regarding registrants
that file electronically with the SEC.
10.    No Interest in Company Assets. All amounts nominally credited to
Participant’s Restricted Stock Unit Account under this Agreement shall continue
for all purposes to be part of the general assets of the Company. Participant’s
interest in the Restricted Stock Unit Account will make Participant only a
general, unsecured creditor of the Company.
11.    No Stockholder Rights before Delivery. Participant will not have any
right, title, or interest in, or be entitled to vote or to receive distributions
in respect of, or otherwise be considered the owner of, any of the shares of
Common Stock covered by the Restricted Stock Units until the Payment Dates
specified in the Certificate at which such shares of Common Stock are issued
pursuant to Section 4 hereof.
12.    Modification. The Agreement may not be amended or otherwise modified
except in writing signed by both parties.
13.    Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator will be final
and binding on the Company and Participant.

Diamondback Energy, Inc. Restricted Stock Unit Award Agreement
Page 3



--------------------------------------------------------------------------------




14.    Entire Agreement. The Plan and the Certificate are incorporated herein by
reference. This Agreement, the Certificate, and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency or conflict
exists between the terms and conditions of this Agreement, the Certificate, and
the Plan, the Plan will govern.
15.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will bind and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement is binding upon Participant and Participant’s
heirs, executors, administrators, legal representatives, successors, and
assigns.
16.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.



Diamondback Energy, Inc. Restricted Stock Unit Award Agreement
Page 4



--------------------------------------------------------------------------------




EXHIBIT A
Diamondback Energy, Inc. 2012 Equity Incentive Plan




